        Case 3:17-cv-01104-VLB Document 75 Filed 05/01/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


SUSAN BYRNE,                               :   CIVIL CASE NO.:
         Plaintiff                         :
                                           :   3:17-cv-01104-VLB
v.                                         :
                                           :
YALE UNIVERSITY,                           :
     Defendant                             :   MAY 1, 2019
                                           :

        MOTION FOR LEAVE TO FILE EXCESS PAGES IN OPPOSITION TO
             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Pursuant to Local Rule 7(a)(5) of the District of Connecticut, Plaintiff, Susan

Byrne, respectfully requests permission to file a memorandum of law in

opposition to Defendant’s Motion for Summary Judgment (Doc. No. 70) in excess

of the forty –six (46) page limitation.

      Plaintiff requests to exceed the page limitation by up to nine (9) pages

because this case is factually complex and the Complaint here includes multiple

causes of action and Defendant’s Motion requires Plaintiff to thoroughly review,

analyze, and respond to numerous factual issues, deposition testimony,

affidavits, exhibits and legal theories.
        Case 3:17-cv-01104-VLB Document 75 Filed 05/01/19 Page 2 of 3



      WHEREFORE, the Plaintiff respectfully requests that this Court grant her

request that the memorandum of law in opposition to Defendant’s Motion for

Summary Judgment exceed the page limitation set forth in Local Rule 7.


                                     PLAINTIFF
                                     SUSAN BYRNE


                                  By:__s/_______________________
                                    Claire M. Howard (ct29654)
                                    Madsen, Prestley & Parenteau, LLC
                                    402 Asylum Street
                                    Hartford, CT 06103
                                    (860) 246-2466 – Telephone
                                    (860) 246-1794 – Facsimile
                                    Attorneys for the Plaintiff
                                    choward@mppjustice.com




                                       2
        Case 3:17-cv-01104-VLB Document 75 Filed 05/01/19 Page 3 of 3



                             CERTIFICATE OF SERVICE


      I hereby certify that on May 1, 2019, a copy of the foregoing Motion for
Leave to File Excess Pages, filed electronically and served by mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.




                                  _s/_______________________
                                  Claire M. Howard




                                           3
